1
NOTE: This order is n0nprecedentia1.
United States Court of Appeals
for the Federal Circuit
RAMBUS INC.,
AppeIlcmt,
V.
INTERNATIONAL TRADE COMMISSION,
Appellee,
and
NVIDIA CORPORATION,
Intervenor.
2010-1366
011 appeal from the United States Internati0nal Trade
Commissi0n in Investigati0n N0. 337 -TA-661.
RAMBUS INC.,
Appellant,
V.
INTERNATIONAL TRADE COMMISSION,
Appellee,
and
NVIDIA CORPORATION,
l___i %___M

RAMBUS V. ITC 2
Intervenor.
2010 -1483
On appeal from the United States International Trade
Commission in Investigation No. 337 -TA-661.
ON MOTION
Before GAJARSA, SCHALL, and MOORE, Circuit
Judges.
SCH.ALL, C'ircuit Judge.
ORDER
NVIDIA Corporation moved for leave to intervene in
2010-1366 and moved for an extension of time to file a
motion to intervene in 2010-1483. Separately, NVIDlA
Corporation moved to dismiss 2010-1366. Rambus Inc.
opposed The International Trade Commission supported
the motion to dismiss. NVIDlA Corporation subsequently
E.led a motion to withdraw its prior motion to dismiss
2010-1366 and filed a motion to consolidate 20lO~1366
with 2010-1483.
In 2010-1366, Rambus appeals the International
Trade Commission’s-March~ 25, 2010 determination that,
inter alia, rejected Rambus petition to vacate an Admin-
istrative Law Judge’s order ordering Rambus to produce
certain privileged documents. Rambus filed its notice of
appeal on l\/lay 24, 2010. The ITC subsequently issued a
final determination on July 26, 2010. Rambus appeals
the final determination in appeal 2010~1483. s

3 RAMBUS V. ITC
NV1DIA asserted in its motion to dismiss that the
March 25 order is not an appealable determination be-
cause this court only has jurisdiction to review final
determinations of the Commission. The Commission
agreed with NV1DlA's argument Rambus argued that
the Commission’s rejection of its petition to vacate the
ALJ’s order is an appealable final determination because
the rejection was no longer under review by the Comrnis-
s1on. 1
Under 19 U.S.C. § 1337(c), this court can only review
Commission determinations that are "iinal determination
on the merits, excluding or refusing to exclude articles
from ‘entry"’. Block u. U.S. In.t’l Trade C0mm.’n,, 777 F.2d
1568, 1571 (Fed. Cir 1985) (emphasis in original). Be-
cause Rambus has not shown that 2010-1366 is an appeal
from a final determination on the merits pursuant to §
1337(c), we conclude that appeal 2010-1366 is premature
and we dismiss for lack of jurisdiction. Rambus can, of
course, seek review of interlocutory rulings, if appropri-
ate, in 2010-1483.
Accordingly,
IT IS ORDERED THATI
(1) The motion for an extension of time to file a
motion to intervene, and the motions to intervene, are
granted The revised official capti0ns are reflected above.
(2) Appea1 2010-1366 is dismissed Each side shall
bear its own costs in 2010-1366.
(3) The motion to dismiss, the motions to consolidate,
and the motion to withdraw the motion to dismiss are
denied as moot.

T
|_m
RAMBUS V. ITC
4
FoR THE CooRT
N9V 1 9 3010 /S/ Jan H0rba1y
Date J an Horbaly
ccs J. Michae1Jakes, Esq.
Paul M. BartkoWski, Esq.
Ruffin B. Cordeil, Esq.
s20
Clerk
ED
U.S.  APPEALS FOR
Tl'lE FEDERAL CIRCUlT
NQV 1 8 2010
1AN HORBALY
- CLERK